Citation Nr: 1455357	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, posttraumatic stress disorder (PTSD) and an adjustment disorder, with depressed mood.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified before the undersigned Veterans Law Judge in December 2012, and a transcript of this hearing is of record.

The Board notes that the RO has variously characterized the disability at issue as one for service connection of PTSD and adjustment disorder with depressed mood.  The record reflects evidence relating to PTSD and depression, as well.  Accordingly, the claim has been recharacterized as outlined above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection of PTSD that was received by the RO in October 2010.  By way of background, the Board notes that the Veteran reported feeling down, depressed or hopeless in December 2001.  See December 10, 2001, VA evaluation note.  

In furtherance of assisting the Veteran in developing his claim, the RO obtained private records from the Mountain Health Center (MHC).  The records document a history of depression, apparently since approximately March 2009, with the prescription of sertraline.  

In December 2010, VA examination by a VA Staff Psychologist resulted in an assessment of an adjustment disorder with depressed mood.  The examination noted that the Veteran had recently lost his partner to cancer.  The Veteran reported a history of physical and verbal abuse, as well as abandonment during childhood.  He also reported apparent combat related stressors during his service in Vietnam in April 1971.  Notwithstanding, PTSD was not assessed.  

The RO obtained an addendum examination in January 2011, specifically to address PTSD.  The VA examiner was asked to address if the Veteran's stressors were related to the Veteran's fear of in-service hostile military or terrorist activity.  VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The examiner, on review of the evidence, explained that the Veteran's "primary adjustment issue is the death of his partner," he was grieving her loss, and it had "no connection with his military experience."  The RO denied the claim for PTSD in a January 2011 rating, noting no apparent assessment under the DSM-IV.  See 38 C.F.R. § 3.304(f).

In February 2011, the Veteran requested reconsideration of the decision, and submitted a stressor statement.  In the statement, he outlined several stressors, including witnessing bodies, and apparent fear of sniper fire.  In June 2011, the RO denied the claim for an adjustment disorder with depressed mood.  

In August 2011, the Veteran submitted an opinion from MHC dated June 14, 2011, and written by M.B., M.D.  The opinion notes the report of similar stressors as reflected in the Veteran's prior statements.  However, the report also notes that the Veteran then newly reported having participated in boat patrols, was on ships, and was actually fired upon.  The Veteran then reported intrusive recollections, avoidance, hyper-arousal and weekly nightmares.  He reported daily crying spells, and that he was "unable to come clean" with the VA Staff Psychologist, feeling "unable to reveal his truth in that environment."  The M.D. assessed PTSD, "although never before clearly discussed," and stated that the Veteran met all the criteria for PTSD and that this "would support [the] claim put forth to VA."

In April 2012, the RO obtained another examination, this time conducted by a M.D.  Once again, PTSD was not assessed.  The Veteran reported his Military Occupational Specialty (MOS) as a Supply Clerk.  (Personnel records currently of record document that the Veteran served in USARPAC Vietnam from September 1970  through June 1971 as a Supply Specialist and General Supply Specialist.)  Once again, the Veteran related a history of childhood abuse and neglect.  He noted "some stressors" that caused him to fear injury or death.  In terms of stressors, the examiner documented 2 incidents of incoming shells, mortars and small arms fire.  

On the disability questionnaire, the examiner acknowledged adequate stressors related to the Veterans fear or terrorist or hostile military activity, adequate to support a related diagnosis of PTSD.  She outlined several PTSD diagnostic criteria.  However, the examiner did not assess PTSD, but rather related that the Veteran's history and presentation were most consistent with "chronic, mild, continuous but fluctuating low-level depression."  She explained that the Veteran was depressed in childhood and that depression was "periodically exacerbated throughout life as he encountered stressors."  She particularly emphasized that the Veteran did not meet the criteria under the DSM-IV, but stated that the Veteran had stressors related to fears of hostile military activity, death and injury.  She felt he had some PTSD symptoms and signs, related to childhood, service and post-service.  She made a sole diagnosis of depressive disorder, not otherwise specified.  

In December 2012 the Veteran testified before the Board.  He testified that he had evidence from MHC relating to an assessment of PTSD.  He also testified that he served in Vietnam, and that although his MOS was classified as a Supply Clerk, he actually served in security as the unit to which he was assigned "already had a supply clerk there."  He stated that he was subjected to incoming small arms fire, with "bullets going by [his] heels and stuff."  His representative explained that the Veteran had not been entirely open with VA examiners and that PTSD had always been present, although "not aggravated."  The representative explained that the evidence from MHC would substantiate the claim.  The Veteran denied having any mental health treatment through VA, other than his VA examinations. 

The day following the December 2014 hearing, the Veteran submitted an undated opinion from S.M., PA-C, from the MHC.  In the opinion, the PA-C renders an assessment of PTSD, secondary to his service in Vietnam.  He outlined various symptoms, and stressors, including witnessing killings, dead bodies and fearing likely death.  

Initially, the Board points out that a review of the claims file indicates that there may be outstanding service personnel records.  The Veteran's DA Form 20 is of record.  Although the RO references the Veteran's DD Form 214 in the Statement of the Case (SOC), it does not appear to be of record, despite the RO's attempts to obtain it.  The RO seems to have mistakenly identified the presence of the DD Form 214 in the June 2012 SOC, which notably marks the first reference to the form in the RO's various adjudications.  This leads the Board to believe that there are possibly outstanding and relevant personnel records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.

The Board also feels that further VA examination is necessary to decide the claim.  The Veteran has been afforded 2 separate VA examinations.  The first examination, conducted by a psychologist, resulted in the assessment of the adjustment disorder with depressed mood, which the examiner related to grieving.  The second resulted in an assessment of depressive disorder, not otherwise specified.  

The second examination report is particularly insufficient.  The examiner assesses depression, yet identifies stressors and PTSD symptoms.  She seems to suggest that the Veteran's service is in some way, directly or indirectly, involved in his psychiatric disability.  She endorsed PTSD symptoms and identified in-service stressors.  In rendering the opinion, she identifies stressors in every stage of the Veteran's life, but does not address the causative effect of the in-service stressors in a sufficient manner.  As the Court of Appeals for Veterans Claims explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court stated that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records, including his DD Form 214, from the appropriate sources.

2.  Request that the Veteran provide or authorize the release of all relevant records from the Mountain Health Center.  See hearing transcript, p. 3 (Veteran reports he was treated at the facility for at least 20 years).

3.  Thereafter, schedule the Veteran for a new VA examination to be conducted by a psychiatrist or psychologist to determine the presence, severity and etiology of the Veteran's psychiatric disabilities.  See 38 C.F.R. § 3.304(f)(3).  

All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner. The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding his mental state, experiences, and stressors, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.  A diagnosis of PTSD under DSM-IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors (to include fear of hostile military or terrorist activity) that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

If  PTSD is assessed, is it at least as likely as not (a probability of 50 percent or greater) related to active service?  The examiner should keep in mind that the Veteran is competent to report events that happened to him in service and is directed to review the Veteran's reported stressors contained in the claims file.

With respect to any other currently present psychiatric disability, the examiner should opine as to whether each current disability is at least as likely as not (a probability of 50 percent or greater) related to active service.

All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.

4.  Following completion of the development requested, undertake any additional development deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



